 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), made and entered into as
of this 20th day of January, 2014 (and effective as set forth in Section 4.11 of
this Agreement), by and between Center Bancorp, Inc., a New Jersey corporation
(the “Company”), and the shareholders of the Company identified as such on the
signature page of this Agreement (the “Shareholders”),

 

WITTNESSETH THAT

 

WHEREAS, contemporaneous with the execution of this Agreement, the Company has
entered into an agreement and plan of merger, dated as of the date hereof, with
ConnectOne Bancorp, Inc. (the “Other Holding Company”) providing for the
combination of the businesses of the Company and the Other Holding Company (the
“Merger Agreement”);

 

WHEREAS, as a condition to executing the Merger Agreement, the Other Holding
Company required that Lawrence B. Seidman execute a voting and sell-down
agreement pursuant to which he has agreed to sell a substantial portion of the
shares of the Company’s common stock, no par value (the “Common Stock”),
beneficially owned by him;

 

WHEREAS, as a condition to Lawrence B. Seidman’s executing such voting and
sell-down agreement, the Shareholders required that the Company provide the
covenants and assurances set forth in this Agreement; and

 

WHEREAS, the Company wishes to provide the Shareholders with the covenants and
assurances set forth herein in order to induce Lawrence Seidman to execute such
voting and sell-down agreement,

 

NOW, THEREFOR, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the parties hereto, intending to be
legally bound, agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01  Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

  

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting stock, by agreement or otherwise.

 

“Agreement” has the meaning given such term in the Preamble.

 



 

 

 

 “Beneficial Owner” has the meaning given such term in Rules 13d-3 and 13d-5
under the Exchange Act.

 

“Blackout Period” has the meaning set forth in Section 2.10(a)(ii).

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
commercial banks in New Jersey are required or authorized to be closed.

 

“Commission” means the United States Securities and Exchange Commission, and any
successor commission or agency having similar powers.

 

“Common Stock” has the meaning set forth in the Recitals.

  

“Company” has the meaning set forth in the Preamble.

  

“Delay Notice” has the meaning set forth in Section 2.01(e)(ii).

 

“Demand Exercise Notice” has the meaning set forth in Section 2.01(a).

 

“Demanding Party” has the meaning set forth in Section 2.01(a).

 

“Demand Registration” has the meaning set forth in Section 2.01(a).

 

“Demand Registration Maximum Offering Size” has the meaning set forth in
Section 2.01(f).

 

“Demand Registration Request” has the meaning set forth in Section 2.01(a).

 

“Disadvantageous Condition” means the existence of any acquisition, disposition
or other material transaction involving the Company or any of its Subsidiaries
or any material financing activity, or the unavailability of any required
financial statements, or the possession by the Company of material information
which, in the judgment of the Board of Directors of the Company, would not be in
the best interests of the Company or any of its Subsidiaries to disclose in a
Registration Statement.

  

“Effective Date” means the first day immediately after the date on which the
shareholders of the Company vote conclusively on all Parent Shareholder Matters
(as defined in the Merger Agreement).

 

“Equity Interests” means any shares of any class or series of capital stock of
the Company or any securities or instruments (including debt securities)
directly or indirectly convertible into or exercisable or exchangeable for
shares of any class or series of capital stock of the Company (or which are
convertible into or exercisable or exchangeable for another security or
instrument which is, in turn, directly or indirectly convertible into or
exercisable or exchangeable for shares of any class or series of capital stock
of the Company), whether at the time of issuance or upon the passage of time or
the occurrence of future events, whether now authorized or not.

 



-2-

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Extendible Date” means the date that follows the date on which the Effective
Time (as defined in the Merger Agreement) occurs by a number of days equal to
the sum of (i) 365 days plus (ii) the number of days in any Blackout Period plus
(iii) the number of days in any other period during which the Shareholders are
delayed from selling Registrable Securities hereunder pursuant to terms of this
Agreement (under Section 2.01(e) hereof or otherwise) that authorize such delay.

 

“FINRA” means the Financial Industry Regulation Authority.

 

“Holders” means the Shareholders, for so long as (and to the extent that) any of
the Shareholders own Registrable Securities, and each of their successors,
assigns, and direct and indirect transferees who become registered owners of
Registrable Securities or securities exercisable, exchangeable or convertible
into Registrable Securities in accordance with this Agreement. To the extent an
in-kind distribution is contemplated, an indirect holder of Registrable
Securities may be considered a Holder for purposes of this Agreement as
appropriate.

 

“Information Blackout” has the meaning set forth in Section 2.10(a).

  

“Initial Shares” has the meaning set forth in Section 2.04(e).

 

“Market Value” means, as of any date, the value of Common Stock determined as
follows:

 

(i)if the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market, the
Market Value of a share of Common Stock shall be the closing sales price of a
share of Common Stock as quoted on such exchange or system for such date (or the
most recent trading day preceding such date if there were no trades on such
date);

 

(ii)if the Common Stock is regularly quoted by a recognized securities dealer
but is not listed in the manner contemplated by clause (i) above, the Market
Value of a share of Common Stock shall be the mean between the high bid and low
asked prices for the Common Stock for such date (or the most recent trading day
preceding such date if there were no trades on such date), as reported by such
source as the Company reasonably determines to be reliable; or

 

(iii)if neither clause (i) above nor clause (ii) above applies, the Market Value
of a share of Common Stock shall be determined in good faith by the Company
based on the reasonable application of a reasonable valuation method

 

“Other Holding Company” has the meaning set forth in the Preamble.

 



-3-

 

 

“Other Securities” has the meaning set forth in Section 2.02(a).

 

“Outstanding” means with respect to any securities as of any date, all such
securities theretofore issued, except any such securities theretofore converted,
exercised or canceled or held by the issuer or any successor thereto (whether in
its treasury or not) or any Affiliate of the issuer or any successor thereto.

 

“Overallotment Option Shares” has the meaning set forth in Section 2.04(e).

 

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, association,
joint-stock corporation, estate, trust, unincorporated organization or
government or any political subdivision, agency or instrumentality thereof or
any other entity of any kind.

 

“Piggyback Registration Maximum Offering Size” has the meaning set forth in
Section 2.02(b).

  

“Prospectus” means the prospectus included in a Registration Statement,
including any preliminary prospectus or summary prospectus, and any such
prospectus or preliminary or summary prospectus as amended or supplemented, and
in each case including all material incorporated by reference therein.

 

“Public Offering” means an underwritten public offering of Equity Interests
pursuant to an effective Registration Statement under the Securities Act.

 

“Registrable Securities” means any shares of Common Stock held by the Holders.
As to any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of under such Registration Statement;
(ii) they shall have been distributed to the public pursuant to Rule 144;
(iii) they shall have been otherwise transferred or disposed of, and new
certificates therefor not bearing a restrictive legend restricting further
transfer shall have been delivered by the Company, and subsequent transfer or
disposition of them shall not require their registration or qualification under
the Securities Act or any state securities laws; or (iv) they shall have ceased
to be outstanding.

 

“Registration Expenses” has the meaning set forth in Section 2.03.

 

“Registration Statement” means a registration statement filed by an issuer with
the Commission and all amendments and supplements to any such registration
statement, including any statutory prospectus, preliminary prospectus or issuer
free writing prospectus or any amendment or supplement, in each case including
the Prospectus contained therein, all exhibits thereto and all material
incorporated by reference therein.

 

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act.

 



-4-

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Shareholders” has the meaning set forth in the Preamble.

 

“Transferee” has the meaning set forth in Section 3.01(a).

 

“Transferring Holder” has the meaning set forth in Section 3.01(a).

 

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.01          Demand Registration Rights.

 

(a)           Commencing on the Effective Date, but not within 60 days after the
consummation of any Public Offering, the Shareholders (and certain Transferees,
as set forth in Section 3.01(a)) shall have the right to require the Company to
file a Registration Statement under the Securities Act, covering all or any part
of their Registrable Securities, by delivering a written notice thereof to the
Company specifying the number of Registrable Securities to be included in such
registration and the intended method of distribution thereof; provided, however,
that such request shall cover Registrable Securities having an aggregate Market
Value on the date of such request of not less than $10,000,000.  Such request
pursuant to this Section 2.01 is referred to herein as the “Demand Registration
Request,” the registration so requested is referred to herein as the “Demand
Registration,” and the party making such request is referred to as the
“Demanding Party.” There shall be no limit on the number of times that the
Shareholders and their Transferees may exercise demand registration rights under
this Section 2.01, provided that the above-mentioned $10,000,000 threshold is
satisfied. As promptly as practicable, but not later than ten Business Days
after receipt of a Demand Registration Request, the Company shall give written
notice (the “Demand Exercise Notice”) of such Demand Registration Request to all
other Holders. In all instances, the Demanding Party and the Company shall
cooperate in good faith regarding a Demand Registration Request should the
Company have any planned offering(s), or if the Company has effected an offering
of its Equity Interests (other than pursuant to a Registration Statement on Form
S-8), within sixty days of the delivery of such Demand Registration Request.

 

(b)           The Company shall include in the Demand Registration the
Registrable Securities requested to be included therein by the Demanding Party
and by any other Holders that shall have made a written request to the Company
for inclusion in such registration (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such other
Holder) within 30 days after the receipt of the Demand Exercise Notice.

 

(c)           The Company shall use its reasonable best efforts to (i) effect
the registration under the Securities Act (including by means of a shelf
registration pursuant to Rule 415 under the Securities Act if so requested by
the Demanding Party and if the Company is then eligible to effect such a
registration on Form S-3 or on any successor to Form S-3) of the Registrable
Securities which the Company has been so requested to register by the Demanding
Party and the other Holders (to the extent permitted to be registered in
accordance with the terms hereof), for distribution in accordance with the
intended method of distribution described in the Demand Registration Request,
and (ii) if requested by the Demanding Party, obtain acceleration of the
effective date of the Registration Statement relating to such registration.

 



-5-

 

 

(d)           If a requested registration pursuant to this Section 2.01 involves
an underwritten offering, the Demanding Party shall have the right to select an
investment banker or bankers of nationally recognized standing to administer the
offering; provided, however, that such investment banker or bankers shall be
reasonably satisfactory to the Company. The Company shall notify the Demanding
Party if the Company objects to any investment banker or manager selected by the
Demanding Party pursuant to this Section 2.01(d) within ten (10) Business Days
after the Demanding Party has notified the Company of such selection.

 

(e)            Notwithstanding anything to the contrary in this Section 2.01:

 

(i)            If the managing underwriter of any underwritten Public Offering
shall advise the Demanding Party that the Registrable Securities covered by the
Registration Statement cannot be sold in such offering within a price range
acceptable to the Demanding Party, then the Demanding Party shall have the right
to notify the Company that it has determined to terminate such Public Offering
and to cause the Company to notify all other Holders participating in such
Demand Registration of such determination.

 

(ii)           If the Board of Directors of the Company determines in good faith
that a Disadvantageous Condition exists, the Company shall, notwithstanding any
other provision of this Article II, be entitled, upon the giving of a written
notice (a “Delay Notice”) to such effect to each Holder of Registrable
Securities included or to be included in such Registration Statement, to delay
the filing of such Registration Statement or to delay any Public Offering made
thereunder until, in the judgment of the Board of Directors of the Company, such
Disadvantageous Condition no longer exists (notice of which the Company shall
promptly deliver to the Holders of the Registrable Securities with respect to
which any such Registration Statement was to have been filed); provided,
however, that such delay shall not exceed a period of ninety (90) days from the
date the Demand Registration Request is received by the Company; provided,
further, that the Company may not utilize this right more than once in any
twelve-month period.

  

(f)           In connection with any Demand Registration Request involving an
underwritten offering, if the managing underwriter shall advise the Company
that, in its view, the number of securities (including the Registrable
Securities) that the Holders, the Company and any other Person intend to include
in such registration exceeds the largest number of securities which can be sold
in such offering at a price reasonably acceptable to the Demanding Party (the
“Demand Registration Maximum Offering Size”), the Company will include in such
registration, in the following priority, up to the Demand Registration Maximum
Offering Size:

 



-6-

 

 

(i)            first, the Registrable Securities requested to be included in
such registration pursuant to this Section 2.01; if the number of Registrable
Securities requested to be included exceeds the Demand Registration Maximum
Offering Size, then the Registrable Securities to be included in such
registration shall be allocated pro rata among the Holders requesting
registration based on the number of securities duly requested to be included in
such registration by each such Holder; and

 

(ii) second, the securities to be offered by the Company; and

 

(ii) third, all other securities requested by any other Person to be included in
such registration (pursuant to contractual registration rights or otherwise).

 

(g)           Notwithstanding the foregoing, the Company shall not be obligated
to effect, or to take any action to effect, any registration pursuant to this
Section 2.01 (i) with respect to the Registrable Securities during the period
starting with the date 30 days prior to the Company’s good faith estimate of the
date of filing of, and ending on a date 60 days after the effective date of, a
registration subject to Section 2.02 hereof or (ii) with respect to any notice
delivered pursuant to Section 2.01(a) at any time after the earlier of (x) the
Extendible Date or (y) the first date on which the Holders are the Beneficial
Owners of less than five percent (5%) of the Company’s outstanding Common Stock.

 

(h) No registration of Registrable Securities under this Section 2.01 shall
relieve the Company of its obligations (if any) to effect registrations of
Registrable Securities pursuant to Section 2.02.

 

Section 2.02          Piggyback Registration Rights.

 

(a)           At any time after the Effective Date, if the Company proposes to
register (whether proposed to be offered for sale by the Company or by any other
Person) any shares of capital stock (collectively, the “Other Securities”) under
the Securities Act on a form and in a manner that would permit registration of
the Registrable Securities for sale to the public under the Securities Act (t
being understood that Form S-4 is not a form that would permit registration of
the Registrable Securities for sale to the public under the Securities Act),
each Holder of Registrable Securities will have the right to include its
Registrable Securities in such registration in accordance with this
Section 2.02. The Company will give prompt written notice to all Holders of
Registrable Securities of its intention to register the Other Securities,
describing the number of shares to be registered for sale and specifying the
form and manner and the other relevant facts involved in such proposed
registration (including, without limitation, whether or not such registration
will be in connection with an underwritten offering, and if so, the identity of
the managing underwriter and whether such offering will be pursuant to a “best
efforts” or “firm commitment” underwriting). Upon the written request of any
Holder delivered to the Company within 15 days after such notice shall have been
received by such Holder (which request shall specify the maximum number of
Registrable Securities intended to be disposed of by such Holder and shall
confirm that such Holder will dispose of such Registrable Securities pursuant to
the Company’s intended method of disposition), the Company will use its
reasonable best efforts to effect the registration under the Securities Act of
all Registrable Securities that the Company has been so requested to register by
the Holders of such Registrable Securities; provided, however, that:

 



-7-

 

 

(i)            if such registration involves an underwritten offering, all
Holders requesting that their Registrable Securities be included in such
registration must sell their Registrable Securities to the underwriters selected
by the Company (and/or such other Person offering the Other Securities) on the
same terms and conditions as the terms and conditions that apply to the Company
(and/or such other Person(s) offering the Other Securities);

 

(ii)           if, at any time after giving such written notice of its intention
to register any of such Registrable Securities for sale, and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company shall determine for any reason to withdraw such
Registration Statement, the Company may, at its election, give written notice of
such determination to each Holder that has requested to register Registrable
Securities and thereupon the Company shall be relieved of its obligation to
register any Registrable Securities in connection with such registration;
provided, however, that all Registration Expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 2.03 hereof; and

 

(iii)          the Company shall have no obligation to provide registration
rights pursuant to this Section 2.02 during the period starting with the date 30
days prior to the Company’s good faith estimate of the date of filing of, and
ending on a date 60 days after the effective date of, a registration subject to
Section 2.01 hereof; provided, however, that the Company uses its reasonable
best efforts to cause such Registration Statement to become effective.

 

(b)           In connection with any Public Offering with respect to which
Holders shall have requested registration pursuant to this Section 2.02, if the
managing underwriter shall advise the Company that, in its view, the number of
securities (including the Registrable Securities) that the Company, the Holders
and any other Person intend to include in such registration exceeds the largest
number of securities which can be sold without having an adverse effect on such
offering, including the price at which such securities can be sold (the
“Piggyback Registration Maximum Offering Size”), the Company will include in
such registration, in the following priority, up to the Piggyback Registration
Maximum Offering Size:

 

(i)            first, all the Other Securities that the Company proposes to
include in such registration;

 

(ii) second, the Registrable Securities requested to be registered pursuant to
this Section 2.02; if the number of Registrable Securities requested to be
included exceeds the Piggyback Registration Maximum Offering Size less the
number of Other Securities to be sold by the Company, then the Registrable
Securities to be included in such registration (representing the Piggyback
Registration Maximum Offering Size less the number of Other Securities to be
sold by the Company) shall be allocated pro rata among the Holders requesting
registration based on the number of securities duly requested to be included in
such registration by each such Holder; and

 



-8-

 

 

(ii)           third, all Other Securities requested by any other Person to be
included in such registration (pursuant to contractual registration rights or
otherwise).

 

(c)           If a Holder decides not to include all of its Registrable
Securities in any Registration Statement thereafter filed by the Company, such
Holder shall nevertheless continue to have the right to include any Registrable
Securities in any subsequent Registration Statement or Registration Statements
as may be filed by the Company with respect to offerings of securities, all upon
the terms and conditions set forth herein.

 

(d) Notwithstanding anything in this Article II to the contrary, (i) the Company
shall not be required to give notice of, or effect any registration of
Registrable Securities under this Article II incidental to, the registration of
any of its securities in connection with mergers, consolidations, acquisitions,
exchange offers, subscription offers, dividend reinvestment plans or stock
options or other employee benefit or compensation plans and (ii) the Company
shall not be obligated to effect, or to take any action to effect, any
registration pursuant to this Section 2.02 with respect to any written request
delivered by any Shareholder pursuant to Section 2.02(a) at any time after the
earlier of (x) the Extendible Date or (y) the first date on which the Holders
are the Beneficial Owners of less than five percent (5%) of the Company’s
outstanding Common Stock.

 

Section 2.03          Registration Expenses.

 

The Company shall pay all Registration Expenses in connection with the
registration of Registrable Securities pursuant to this Article II.
“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with Article II, including, without limitation, all
registration, filing and qualification fees (including filing fees with respect
to FINRA), all fees and expenses of complying with state securities or “blue
sky” laws (including reasonable fees and disbursements of underwriters’ counsel
in connection with any “blue sky” memorandum or survey), all printing expenses,
all listing fees, all registrars’ and transfer agents’ fees, the fees and
disbursements of counsel for the Company and of its independent certified public
accountants, including the expenses of any special audits and/or “comfort”
letters required by or incident to such performance and compliance, but
excluding underwriting discounts and commissions, applicable transfer taxes, if
any, and the fees and disbursements of the attorneys-in-fact and the custodian
for the Holders. In addition, in connection with each registration, the Company
shall pay the reasonable fees and expenses of one legal counsel to represent the
interests of the Holders selling Registrable Securities in such registration,
provided that such fees and expenses shall not exceed $35,000 with respect to
any offering of Registrable Securities.

 

Section 2.04          Registration Procedures.

 

(a)           If and whenever the Company is required to effect the registration
of any Registrable Securities under the Securities Act as provided in this
Article II, the Company will:

 



-9-

 

 

(i)            promptly prepare and file with the Commission a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective as soon as
reasonably practicable thereafter;

 

(ii)           prepare and file with the Commission such amendments (including
any statutory prospectus, preliminary prospectus or issuer free writing
prospectus or any amendment or supplement) and supplements to such Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by such Registration Statement until the earlier of (a) such time as all
such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such Registration Statement, and (b) 210 days from the date such Registration
Statement first becomes effective;

 

(iii)          furnish to each seller of such Registrable Securities such number
of conformed copies of such Registration Statement and of each such amendment
and supplement thereto (in each case including all exhibits), such number of
copies of the Prospectus included in such Registration Statement, in conformity
with the requirements of the Securities Act, such documents incorporated by
reference in such Registration Statement or Prospectus and such other documents
as such seller may reasonably request in order to facilitate the sale of such
Registrable Securities;

 

(iv)          register or qualify all Registrable Securities and other
securities covered by such Registration Statement under such securities or “blue
sky” laws of such jurisdictions as each seller shall reasonably request, and do
any and all other acts and things that may be necessary to enable each such
seller to consummate the disposition in such jurisdictions of its Registrable
Securities covered by such Registration Statement, except that the Company shall
not for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it is not so qualified, to
subject itself to taxation in respect of doing business in any such jurisdiction
or to consent to general service of process in any such jurisdiction;

 

(v)           furnish to each seller of Registrable Securities, on the date that
the Registrable Securities are delivered to the underwriters for sale in
connection with a Public Offering, or, if such registration does not involve an
underwritten Public Offering, on the date that the Registration Statement with
respect to such Registrable Securities becomes effective, (a) an opinion, dated
such date, of the counsel representing the Company for the purpose of such
registration, in form and substance as is customarily given to underwriters in a
Public Offering, addressed to the underwriters, if any, or if there are no such
underwriters, to the sellers of Registrable Securities in such registration, and
(b) a “comfort” letter, dated such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in a Public Offering,
addressed to the underwriters, if any, or if there are no such underwriters, to
the sellers of Registrable Securities;

 



-10-

 

 

(vi)          promptly notify each seller of Registrable Securities covered by
such Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
and if it is necessary to amend or supplement such Prospectus to comply with
applicable law, and at the request of any such seller prepare and furnish to
such seller a reasonable number of copies of a supplement to or an amendment of
such Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing and shall otherwise comply in all
material respects with applicable law;

 

(vii)         comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earning statement covering a period of at least twelve months,
beginning with the first month of the first fiscal quarter after the effective
date of such Registration Statement, which earning statement shall satisfy the
provisions of Section 11(a) of the Securities Act;

 

(viii)        use all reasonable efforts to facilitate the distribution and sale
of any shares of Common Stock to be offered pursuant to this Agreement,
including without limitation, by causing appropriate officers of the Company to
attend any “road shows” and analyst presentations and otherwise use commercially
reasonable efforts to cooperate as requested by the underwriters or any Holder
of Registrable Securities in the offering, marketing or selling of the
Registrable Securities;

 

(ix)           cause all such Registrable Securities registered pursuant hereto
to be listed on the securities exchange or quoted on the interdealer quotation
system on which the Common Stock is listed or quoted, if such listing or
quotation is then permitted under the rules of such exchange or quotation
system, and provide a transfer agent, registrar and CUSIP number for such
Registrable Securities no later than the effective date of such Registration
Statement; and

 

(x)            issue to any underwriter to which any Holder of Registrable
Securities may sell such Registrable Securities in connection with any such
registration (and to any direct or indirect transferee of any such underwriter)
certificates evidencing shares of Common Stock without restrictive legends.

 



-11-

 

 

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such seller and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing and as shall be
required by applicable law or by the Commission in connection therewith. The
Company shall have no obligation to have a Registration Statement declared
effective or incur costs in connection therewith until the seller of such
Registrable Securities provides such information to the Company; provided,
however, that if the applicable Registration Statement is a resale shelf
Registration Statement filed pursuant to Rule 415 under the Securities Act, the
Company shall have the right to exclude such seller from the table of selling
stockholders set forth in such Registration Statement pending receipt of such
information but not to delay the preparation, filing or declaration of the
effectiveness of such Registration Statement to the extent that such
Registration Statement is for the benefit of other selling stockholders and such
other selling stockholder(s) caused the Company to file such Registration
Statement.

 

(b)           If requested by the underwriters for any Public Offering of
Registrable Securities on behalf of a Holder or Holders of Registrable
Securities pursuant to a registration requested under Section 2.01 or 2.02
hereof, the Company and each such Holder of Registrable Securities will enter
into and perform their respective obligations under an underwriting agreement
with such underwriters for such offering, such agreement to contain such
representations and warranties by the Company and such Holders and such other
terms and conditions as are customarily contained in underwriting agreements
with respect to secondary distributions, including, without limitation,
indemnities to the effect and to the extent provided in Sections 2.06 and 2.07
hereof and delivery of opinions of counsel and accountant letters.

 

(c)           If any registration pursuant to Section 2.01 or 2.02 hereof shall
be in connection with an underwritten Public Offering, each Holder that includes
Registrable Securities in such Public Offering agrees, if so required by the
managing underwriter(s), not to effect any public sale or distribution
(including any sale pursuant to Rule 144) of Equity Securities (other than as
part of such underwritten Public Offering) within ten days prior to or 90 days
after (i) the effective date of the Registration Statement with respect to such
underwritten Public Offering, or (ii) in the event of a shelf Registration
Statement, the consummation of an underwritten takedown; provided, however, that
the 90 day period referred to in this Section 2.04(c) may be extended to up to
180 days upon the managing underwriter’s or underwriters’ reasonable request.

 

(d)           The Company agrees, if so required by the managing underwriter(s)
in connection with an underwritten Public Offering of Registrable Securities
pursuant to Section 2.01 or 2.02, not to effect any public or private sale or
distribution of any of its Equity Interests (other than as part of such
underwritten Public Offering), including a sale pursuant to Regulation D under
the Securities Act (or Section 4(2) thereof), within ten days prior to or 90
days after (i) the effective date of the Registration Statement with respect to
such underwritten Public Offering, or (ii) in the event of a shelf Registration
Statement, the consummation of an underwritten takedown, except in connection
with any equity incentive plan, agreement, bonus, award, stock purchase plan,
stock option plan or other stock arrangement registered on Form S-8 or an
acquisition, merger or exchange offer; provided, however, that the 90-day period
referred to in this Section 2.04(d) may be extended to up to 180 days upon the
managing underwriter’s or underwriters’ reasonable request.

 



-12-

 

 

(e)           It is understood that in any underwritten offering of Registrable
Securities, in addition to the shares (the “Initial Shares”) the underwriters
have committed to purchase, the underwriting agreement may grant the
underwriters an option to purchase a number of additional shares (the
“Overallotment Option Shares”) equal to up to 15% of the Initial Shares (or such
other maximum amount as FINRA may then permit). Shares of Common Stock proposed
to be sold by the Company and the Holders of Registrable Securities shall be
allocated between Initial Shares and Overallotment Option Shares as agreed or,
in the absence of agreement, pursuant to Sections 2.01 or 2.02 hereof.

 

(f)            No Holder of Registrable Securities may participate in any Public
Offering hereunder unless it (i) agrees to sell its Registrable Securities on
the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements, and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and this Article II.

 

Section 2.05          Preparation; Reasonable Investigation.

 

In connection with the preparation and filing of each Registration Statement
registering Registrable Securities under the Securities Act, the Company will
give the Holders on whose behalf such Registrable Securities are to be so
registered and their underwriters, if any, and their respective counsel and
accountants, the opportunity to participate in the preparation of such
Registration Statement, each Prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and will give each
of them such access to its books and records and such opportunities to discuss
the business of the Company with its officers and the independent public
accountants who have issued a report on its financial statements as shall be
reasonably necessary, in the opinion of such Holders and such underwriters or
their respective counsel, to conduct a reasonable investigation within the
meaning of the Securities Act.

 

Section 2.06          Indemnification.

 

(a)           In the case of any Registration Statement filed under the
Securities Act pursuant to Section 2.01 or Section 2.02, the Company will
indemnify and hold harmless the seller of any Registrable Securities covered by
such Registration Statement, its directors, officers and employees, each other
Person who participates as an underwriter in the offering or sale of such
Registrable Securities, each officer, director and employee of each such
underwriter, and each other Person, if any, who controls such seller, or each
officer, director and employee of such seller, or such underwriter, or each
officer, director and employee of such underwriter, within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act, against
any losses, claims, damages, liabilities and expenses, joint or several, to
which any such Person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities or expenses (or actions or
proceedings in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact in any Registration
Statement (including any document incorporated by reference therein) under which
the Registrable Securities were registered under the Securities Act, or any
Prospectus or issuer free writing prospectus or any amendment or supplement
thereto, or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered, or the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (ii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act or other federal or state
law or any rule or regulation promulgated under the Securities Act, the Exchange
Act or other federal or state law; and the Company will reimburse each such
Person for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or expense; provided, however, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage, liability or
expense (or action or proceeding in respect thereof) arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement, Prospectus, issuer free writing
prospectus or blue sky filing or any amendment or supplement thereto in reliance
upon and in conformity with written information furnished to the Company for use
in the preparation thereof by such seller, underwriter or non-selling
controlling Person, as the case may be. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Person and shall survive the transfer of such securities by such seller.

 



-13-

 

 

(b)           The Company may require, as a condition to including any
Registrable Securities in any Registration Statement filed pursuant to this
Article II, that the Company shall have received an undertaking reasonably
satisfactory to it from (i) the prospective seller of such Registrable
Securities to indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 2.06(a) hereof, except that any such prospective
seller shall not in any event be liable to the Company pursuant thereto for an
amount in excess of the net proceeds of the sale of such prospective seller’s
Registrable Securities) the Company, each officer, director and employee of the
Company, each underwriter of such securities, each officer, director and
employee of each such underwriter and each other Person, if any, who controls
the Company or any such underwriter or any officer, director or employee thereof
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and (ii) each such underwriter of such securities to indemnify and
hold harmless (in the same manner and to the same extent as set forth in
Section 2.06(a) hereof) the Company, each officer, director and employee of the
Company, each prospective seller, each officer, director and employee of each
prospective seller and each other Person, if any, who controls the Company or
any prospective seller or any officer, director or employee thereof within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
but in each case only with respect to any statement in or omission from such
Registration Statement, any Prospectus included therein, or any amendment or
supplement thereto if such statement or omission was made in reliance upon and
in conformity with written information furnished by such prospective seller or
such underwriter, as the case may be, to the Company for use in the preparation
of such Registration Statement, Prospectus, amendment or supplement; provided,
however, that notwithstanding anything in this Agreement to the contrary, the
indemnity agreement contained in this subsection 2.06(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or expense
(or action or proceeding in respect thereof) if such settlement is effected
without the consent of the indemnifying party; provided that in no event shall
any indemnity under this subsection 2.06(b) exceed the net proceeds from the
offering received by such indemnifying party. Such indemnity shall remain in
full force and effect regardless of any investigation made by the indemnified
party and shall survive the transfer of such securities by such seller.

 



-14-

 

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding (including any investigation by any
governmental authority) involving a claim referred to in Section 2.06(a) or
(b) hereof, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party, give written notice to the latter of the
commencement of such action; provided, however, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding provisions of this
Section 2.06, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim (in which case, the indemnifying
party shall not be liable for the fees and expenses of more than one (1) counsel
for all sellers of Registrable Securities, or more than one counsel for the
underwriters in connection with any one (1) action or separate but similar or
related actions), the indemnifying party will be entitled to participate in and
to assume the defense thereof, jointly with any other indemnifying party
similarly notified, to the extent that it may wish with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such indemnified party for
any legal or other expenses subsequently incurred by the latter in connection
with the defense thereof.

 

(d)           The indemnity provided for hereunder shall not inure to the
benefit of any indemnified party to the extent that such indemnified party
failed to comply with the applicable prospectus delivery requirements of the
Securities Act as then applicable to the person asserting the loss, claim,
damage or liability for which indemnity is sought.

 

(e)           The right to indemnification under this Section 2.06 shall survive
indefinitely.

 

Section 2.07          Contribution.

 

(a)           If the indemnification provided for in Section 2.06 is unavailable
to the indemnified parties in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the amounts paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses (i) as among the
Company and each of the selling Holders of Registrable Securities covered by a
Registration Statement, on the one hand, and the underwriters, on the other, in
such proportion as is appropriate to reflect the relative benefits received by
the Company and each such selling Holder, on the one hand, and the underwriters,
on the other, from the offering of the Registrable Securities, or if such
allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits but also the relative
fault of the Company and each such selling Holder, on the one hand, and of the
underwriters, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations, and (ii) as between the Company, on the one
hand, and each selling Holder of Registrable Securities covered by a
Registration Statement, on the other, in such proportion as is appropriate to
reflect the relative fault of the Company and of each such selling Holder in
connection with such statements or omissions, as well as any other relevant
equitable considerations. The relative benefits received by the Company and each
such selling Holder, on the one hand, and the underwriters, on the other, shall
be deemed to be in the same proportion as the total proceeds from the offering
(net of underwriting discounts and commissions but before deducting expenses)
received by the Company and each such selling Holder bears to the total
underwriting discounts and commissions received by the underwriters. The
relative fault of the Company and any selling Holder, on the one hand, and of
the underwriters, on the other, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and any selling Holder or by the underwriters. The
relative fault of the Company, on the one hand, and each such selling Holder, on
the other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact relates to information
supplied by the Company or any such selling Holder, and the parties’ (including
as between selling Holders) relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 



-15-

 

 

(b)           The Company and the Holders of Registrable Securities agree that
it would not be just and equitable if contribution pursuant to this Section 2.07
were determined by pro rata allocation (even if the underwriters were treated as
one entity for such purpose) or by any other method of allocation that does not
take account of the equitable considerations referred to in the preceding
paragraph. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages, liabilities or expenses referred to in the preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.07, no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and offered and
distributed to the public exceeds the amount of any damages that such
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Holder of
Registrable Securities shall be required to contribute any amount in excess of
the amount by which the total price at which the Registrable Securities of such
Holder were offered to the public exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The obligation of each Holder of Registrable
Securities to contribute pursuant to this Section 2.07 is several in the
proportion that the proceeds of the offering received by such Holder bears to
the total proceeds of the offering received by all the Holders and not joint.

 

Section 2.08          Nominees of Beneficial Owners.

 

In the event that any Registrable Securities are held by a nominee for the
Beneficial Owner thereof, the Beneficial Owner thereof may, at its election, be
treated as the Holder of such Registrable Securities for purposes of any request
or other action by any holder of Registrable Securities pursuant to this
Agreement or any determination of any number or percentage of shares of
Registrable Securities held by any Holder or Holders of Registrable Securities
contemplated by this Agreement. If the Beneficial Owner of any Registrable
Securities so elects, the Company may require assurances reasonably satisfactory
to it of such Beneficial Owner’s ownership of such Registrable Securities.

 



-16-

 

 

Section 2.09           Rule 144.

 

The Company shall use all commercially reasonable efforts to take all actions
necessary to comply with the filing requirements described in Rule 144(c)(1) or
any successor thereto so as to enable the Holders to sell Registrable Securities
without registration under the Securities Act. Upon the written request of any
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with the filing requirements under Rule 144(c)(1) or any
successor thereto.

 

Section 2.10           Information Blackout.

 

(a) Upon written notice from the Company to the Holders that the Company has
determined in good faith that the sale of Registrable Securities pursuant to a
Registration Statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law
(A) which disclosure would have a material adverse effect on the Company or
(B) relating to a material business transaction involving the Company (an
“Information Blackout”), the Company may postpone the effectiveness of any
Registration Statement required hereunder and, if such Registration Statement
has become effective, the Company shall not be required to maintain the
effectiveness of such Registration Statement and all Holders shall suspend sales
of Registrable Securities pursuant to such Registration Statement, in each case,
until the earlier of:

 

(i) forty-five (45) days after the Company makes such good faith determination,
and

 

(ii) such time as the Company notifies the Holders that such material
information has been disclosed to the public or has ceased to be material or
that sales pursuant to such Registration Statement may otherwise be resumed (the
number of days from such notice from the Company until the day when the
Information Blackout terminates hereunder is hereinafter called a “Blackout
Period”).

 

(b) Any delivery by the Company of notice of an Information Blackout during the
forty-five (45) days immediately following effectiveness of any Registration
Statement effected pursuant to Section 2.01 hereof shall give the Holders of a
majority in aggregate amount of Registrable Securities being sold the right, by
written notice to the Company within twenty (20) Business Days after the end of
such Blackout Period, to cancel such registration.

 

(c) Notwithstanding the foregoing, there shall be no more than two
(2) Information Blackouts during any calendar year and no Blackout Period shall
continue for more than forty-five (45) consecutive days.

 



-17-

 

 

Section 2.11 Restriction on Company Grants of Subsequent Registration Rights. 

 

The Company agrees that, without the prior written consent of the Holders of a
majority of the Outstanding Registrable Securities, it shall not enter into any
agreement with the holder or prospective holder of any securities of the Company
that would grant such holder or prospective holder any registration rights.

 

 

 

 

 

 

 

ARTICLE III 

TRANSFERS

 

Section 3.01 Transfer of Rights

 

(a) Each Shareholder may transfer all or any portion of such Shareholder’s
rights hereunder with respect to the Registrable Securities under this Agreement
to any Person (each, a “Transferee”), and any such Transferee may likewise
transfer all or any portion of the rights hereunder that it acquires with
respect to the Registrable Securities to a subsequent Transferee; provided, that
the demand registration rights of Shareholders set forth in Section 2.01 hereof
are not transferable unless such Transferee holds at least ten percent (10%) of
the Outstanding Registrable Securities, and provided further, that any such
transfer complies with applicable law. Any Shareholder or Transferee who
transfers Registrable Securities to another Person is referred to herein as a
“Transferring Holder.”

 

(b) Any such transfer of rights under this Agreement will be effective upon
receipt by the Company of (i) written notice from such Transferring Holder
stating the name and address of any Transferee and identifying the number of
Registrable Securities with respect to which rights under this Agreement are
being transferred and the nature of the rights so transferred, and (ii) a
written agreement from the Transferee to be bound by the terms of this
Agreement, upon which such Transferee will be deemed to be a party hereto and
have the rights and obligations of the Transferring Holder hereunder with
respect to the Registrable Securities transferred (subject to 3.01(a)).

 

(c) In the event the Company engages in a merger or consolidation in which the
shares of Common Stock are converted into securities of another company,
appropriate arrangements will be made so that the registration rights provided
under this Agreement continue to be provided to Holders by the issuer of such
securities. To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration rights
obligations that would conflict with the provisions of this Agreement, the
Company will use its reasonable best efforts to modify any such “inherited”
registration rights obligations so as not to interfere in any material respects
with the rights provided under this Agreement, unless otherwise agreed by
Holders then owning a majority of the Registrable Securities.

 



-18-

 

 

Section 3.02           In-Kind Distributions.

 

If any Shareholder seeks to effectuate an in-kind distribution of all or part of
its shares of Common Stock to its direct or indirect equityholders, the Company
will, subject to applicable lockups, cooperate with such Shareholder and the
Company’s transfer agent to facilitate such in-kind distribution in the manner
reasonably requested by such Shareholder.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.01          Consent to Assignment.

 

This Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties hereto including, without
limitation and without the need for an express assignment, subsequent Holders;
provided that nothing herein shall be deemed to permit any assignment, transfer
or other disposition of Registrable Securities in violation of applicable law.

 

Section 4.02          Entire Agreement and Amendments.

 

This Agreement constitutes the entire agreement among the parties, and merges
and supersedes all previous agreements and understandings among the parties,
whether oral or written, relating to the subject matter hereof. No amendment,
modification or interpretation of this Agreement will have any effect unless it
is reduced to writing, makes specific reference to this Agreement, is signed by
all of the parties and, prior to the Effective Time (as defined in the Merger
Agreement, is consented to in writing by the Other Holding Company. The Other
Holding Company shall be deemed to be a third-party beneficiary of the
requirement that it consent to any amendment to this Agreement effected prior to
such Effective Time.

 

Section 4.03          Notices.

 

All notices, requests, demands and other communications required or permitted
hereunder shall be in writing and if mailed by prepaid first-class mail or
certified mail, return receipt requested, at any time other than during a
general discontinuance of postal service due to strike, lockout or otherwise,
shall be deemed to have been received on the earlier of the date shown on the
receipt or three Business Days after the postmarked date thereof and, if telexed
or telecopied, the original notice shall be mailed by prepaid first class mail
within twenty-four (24) hours after sending such notice by telex or telecopy,
and shall be deemed to have been received on the next Business Day following
dispatch and acknowledgment of receipt by the recipient’s telex or telecopy
machine. In addition, notices hereunder may be delivered by hand, in which event
the notice shall be deemed effective when delivered, or by overnight courier, in
which event the notice shall be deemed to have been received on the next
Business Day following delivery to such courier. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:

 



-19-

 

 

If to the Company:

 

Center Bancorp, Inc.

2455 Morris Avenue

Union, New Jersey 07083

Attn: Anthony C. Weagley,

     President and Chief Executive Officer

 

and

 

ConnectOne Bancorp, Inc.

301 Sylvan Avenue

Englewood Cliffs, New Jersey 07632

Attn: Frank Sorrentino III,

     Chairman and Chief Executive Officer

 

 

Copy to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas, 17th floor

New York, NY 10020

Fax:  (973) 597-2351

Attention: Peter H. Ehrenberg

.

and

 

Windels, Marx, Lane & Mittendorf, LLP

120 Albany Street

New Brunswick, New Jersey 08901

Attn: Robert Schwartz

 

If to the Shareholders:

 

Mr. Lawrence B. Seidman

Seidman & Associates, L.L.C.

100 Misty Lane

Parsippany, New Jersey 07054

 

 

Copy to:

 

Bray & Bray, LLC

100 Misty Lane

Parsippany, New Jersey 07054

Attn: Peter Bray

 



-20-

 

 

Any party hereto may change its address specified for notices herein by
designating a new address by notice in accordance with this Section 4.03.

 

Section 4.04          Non-Waiver.

 

The waiver by any party of any breach of any term, covenant, condition or
agreement contained herein or any default in the performance of any obligations
hereunder shall not be deemed to be a waiver of any other breach or default of
the same or of any other term, covenant, condition, agreement or obligation.

 

Section 4.05          Governing Law, Jurisdiction.

 

(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New Jersey, without regard to conflict of laws
principles.

 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of any New Jersey
State court or federal court of the United States of America sitting in New
Jersey, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New Jersey State court or, to the extent permitted by
law, in such federal court.

 

Section 4.06          Captions.

 

All captions are inserted for convenience only, and will not affect any
construction or interpretation of this Agreement.

 

Section 4.07          Severability.

 

Any provision of this Agreement which is or may become prohibited or
unenforceable, as a matter of law or regulation, will be ineffective only to the
extent of such prohibition or unenforceability and shall not invalidate the
remaining provisions hereof if the essential purposes of this Agreement may be
given effect despite the prohibition or unenforceability of the affected
provision.

 

Section 4.08          Equitable Remedies.

 

The parties hereto agree that irreparable harm would occur in the event that any
of the agreements and provisions of this Agreement were not performed fully by
the parties hereto in accordance with their specific terms or conditions or were
otherwise breached, and that money damages are an inadequate remedy for breach
of this Agreement because of the difficulty of ascertaining and quantifying the
amount of damage that will be suffered by the parties hereto in the event that
this Agreement is not performed in accordance with its terms or conditions or is
otherwise breached. It is accordingly hereby agreed that the parties hereto
shall be entitled to an injunction or injunctions to restrain, enjoin and
prevent breaches of this Agreement by the other parties and to enforce
specifically the terms and provisions hereof in any court referred to in Section
4.05 hereof, such remedy being in addition to, and not in lieu of, any other
rights and remedies to which the other parties are entitled to at law or in
equity.

 



-21-

 

 

Section 4.09          Counterparts; Execution.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall be deemed to be one
and the same instrument. . This Agreement may be executed by facsimile or pdf
signature by any party and such signature is deemed binding for all purposes
hereof, without delivery of an original signature being thereafter required

 

Section 4.10          Recapitalizations, Exchanges, Etc. Affecting Common Stock.

 

Except as otherwise provided in this Agreement, the provisions of this Agreement
shall apply to any and all shares of capital stock or other securities of the
Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets, transfer of Equity Interests or otherwise) which
may be issued in respect of, in exchange for, or in substitution of, any shares
of Common Stock by reason of any reorganization, recapitalization,
reclassification, merger, consolidation, partial or complete liquidation, sale
of assets, spin-off, stock dividend, split, distribution to stockholders or
combination of the shares of Common Stock or any other change in the Company’s
capital structure, in order to preserve fairly and equitably as far as
practicable, the original rights and obligations of the parties hereto under
this Agreement.

 

Section 4.11 Effective Date. This Agreement shall be effective as of the
Effective Date.

 

Section 4.12 Waiver of Jury Trial.

 

Each party hereto hereby waives to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect to any suit, action or
other proceeding directly or indirectly arising out of, under or in connection
with this Agreement or any transaction contemplated hereby. Each party hereto
(a) certifies that no representative of any other party hereto has represented,
expressly or otherwise, that such other party would not, in the event of any
suit, action or other proceeding, seek to enforce that foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement, by, among other things, the mutual waivers and
certifications in this Section 4.12.

 

Section 4.13 Construction.

 

This Agreement shall be deemed to have been drafted by each of the parties
hereto and, consequently, when construing its terms, none of the parties will be
deemed to have been the draftsperson.

 



-22-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories
thereunto duly authorized as of the date first set forth above.

 

  Center Bancorp, Inc.               By: /s/ Anthony C. Weagley     Name:
Anthony C. Weagley     Title: President and Chief Executive Officer        
SHAREHOLDERS:         SEIDMAN AND ASSOCIATES, L.L.C.               By: /s/
Lawrence B. Seidman     Lawrence B. Seidman     Manager               SEIDMAN
INVESTMENT PARTNERSHIP, L.P.               By: Veteri Place Corporation, its    
General Partner

 

  By: /s/ Lawrence B. Seidman     Lawrence B. Seidman     President      

 

  SEIDMAN INVESTMENT PARTNERSHIP II, L.P.               By: Veteri Place
Corporation, its     General Partner

 

  By: /s/ Lawrence B. Seidman     Lawrence B. Seidman     President

  

-23-

 

  

  LSBK06-08, L.L.C.               By:   Veteri Place Corporation, its    
Trading Advisor

 

    By: /s/ Lawrence B. Seidman       Lawrence B. Seidman       President      
 

 

        BROAD PARK INVESTORS, L.L.C.               By: /s/ Lawrence B. Seidman  
  Lawrence B. Seidman     Investment Manager               CBPS, L.L.C.        
      By: /s/ Lawrence B. Seidman     Lawrence B. Seidman     Investment Manager
              2514 MULTI-STRATEGY FUND, L.P.               By: /s/ Lawrence B.
Seidman     Lawrence B. Seidman     Investment Manager      

 



  2514 SELECT FUND, L.P.             By: /s/ Lawrence B. Seidman     Lawrence B.
Seidman     Investment Manager      

  



-24-

 

  

                                CHEWY GOOEY COOKIES, L.P.               By: /s/
Lawrence B. Seidman     Lawrence B. Seidman     Investment Manager              
      /s/ Lawrence B. Seidman   Lawrence B. Seidman

  

-25-

